Citation Nr: 0517193	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  99-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975 and also had subsequent periods of reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The issue on appeal was originally before the Board in 
September 2003 when it was remanded to for additional 
evidentiary development and to cure a procedural defect.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, subsequent to the September 2003 remand, a VA 
Form 9 was received indicating that the veteran was 
requesting a Board hearing to be conducted at the RO.  In 
accordance with 38 C.F.R. § 20.700 (2004), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. § 
7107 (West 2002) (pertaining specifically to hearings before 
the Board).  Under the circumstances, this case must be 
returned to the RO so that the appellant is afforded an 
opportunity to present testimony at a Board hearing at the 
RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following actions:

The RO should appropriately schedule the 
appellant for a Board hearing at the RO 
(either a Travel Board or videoconference 
hearing at the appellant's discretion). 
The RO should notify the appellant and 
his representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




